DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 

Claim Rejections- 35 USC §112(a) Withdrawn
In the office action dated 6/15/21, the examiner rejected claim 1 under 35 U.S.C. 112(a) as being indefinite for failing to comply with the written description requirement.  In response, the applicants pointed out that step of transmitting the sealed third coin is based on the second information, which may include, for example, at least one of information on the number of sealed second coins first provided to an advertisement agency, information on the number of sealed third coins first provided to an advertisement exposure target, information about a division of the sealed first coin received from an advertiser device, and information related to a transmission of a first key and a second key.   The rejection is withdrawn.  



Claim Rejections- 35 USC §112(b) Withdrawn
In the office action dated 6/15/21, the examiner rejected claims 4, 5, 6, 12, 14, 16 under 35 U.S.C. 112(b) as being indefinite for failing to particularly point out and distinctly claim the subject matter.  In response, the applicants pointed out the  claim limitations that include the phrase “transaction” usage is consistent with the use of transaction in the field of blockchain technology, where the blockchain is composed of a series of transactions.   E.g., Claims 4 to 6 describe the steps of generating a "transaction" as coins are transmitted, and recording it in a block when the generated "transaction" is verified through consensus algorithm. Claims 12, 14 and 16, on the other hand, describe the step of recognizing the "transaction" as verified through the consensus algorithm. The term "transaction" in these claims is again uniformly used to mean a record of a transaction in which a coin is transmitted. The rejections are withdrawn.  

Claim Interpretation
	In the interest of compact prosecution, Applicant is reminded that there is claim language that does not serve to differentiate the claims from the prior art and/or or provide an additional element that can be a consideration for eligibility. See MPEP 2103(c).  
Intended Use
Intended use language is generally not given patentable weight. See MPEP 2114(II) ("A claim containing a 'recitation with respect to the manner in which a claimed apparatus is intended to be employed does not differentiate the claimed apparatus from a prior art apparatus’ if the prior art apparatus teaches all the structural limitations of the claim. Ex parte Masham, 2 USPQ2d 1647 (Bd. Pat. App. & Inter. 1987).”); see also MPEP 2103(C). Examples of claim limitations that are often found to precede intended use include “adapted to,” “capable of,” “sufficient to,” “whereby,” and “for.” 
The following claims and language can be considered to be “intended use” and should be revised.  
Claim 1: “so that the advertisement page is exposed through the advertisement agency”

Claim Rejections - 35 USC §101
35 U.S.C. 101 reads as follows: 

Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title. 

Claims 1-7 and 9-20 are rejected under 35 U.S.C. 101 because, although they are drawn to a statutory categories of method (process), system (machine) or medium (manufacture), they are also directed to a judicial exception (an abstract idea) without significantly more.   
Claim 1 recites a method for matching and transacting on advertisement request with advertiser and advertisement agency, using encryption for payment, which is an abstract idea of Certain Methods of Organizing Human Activity (fundamental economic practice of mitigating economic risk, commercial interactions involving marketing or sales activities or behaviors). 
This judicial exception is not integrated into a practical application because the claimed invention does not improve a technology or technical field, but merely links the use of the judicial exception to a particular technological environment or field of use.   The claim’s technical elements such as “non-transitory computer readable medium”, “server”, “computer”, and “advertiser device”, used in receiving advertisement request information and reward payment condition, receiving advertisement selection form ad agency, matching the selection with the request, receiving and transmitting encrypted electronic assets to transaction parties, considered individually or in combination, are merely using/applying a computer as a tool to perform an abstract idea.   Further, the Claims do not include additional elements that are sufficient to amount to significantly more than the judicial exception (abstract idea).  
Dependent claim 4 introduces the additional element of “plurality of nodes”. This is part of a computer system that is being used as a tool to perform the abstract idea.
Dependent claims 2-3, 5-7, and 9-20 contain, for the purpose of the 35 U.S.C. 101 analysis, no new additional elements and the analysis from the independent claim applies here.
Therefore, claims 1-7 and 9-20 are rejected under 35 U.S.C. 101 as being directed to non-eligible subject matter. See Alice Corp. v. CLS Bank International, 573 U.S. 2014.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

Claims 1-4, 9-13, and 18-20 are rejected under AIA  35 U.S.C. 103 as being unpatentable over Reuther (20080109285) in view of Reid (20180232526) and Girard (20150019307).
Regarding claim 1, Reuther discloses  
a non-transitory computer readable medium containing a computer program, wherein the computer program includes commands which cause a computer to execute steps, the steps comprising 
([0112]).

receiving, by a reception unit of an advertisement market server, first information about the advertisement transaction request 
([0012] and [0022]).

receiving, by the reception unit, advertisement selection information from an advertisement agency 
([0012] and [0022]).

if the advertisement selection information corresponds to the first information, generating , by an advertisement management unit of the advertisement market server, an advertisement page based on the first information
([0073], [0022], and [0042]-[0043]).

transmitting, by the advertisement management unit, the advertisement page to the advertisement agency so that the advertisement page is exposed through the advertisement agency;
([0100]).

a sealed third coin to an advertisement exposure target upon receiving an application signal from the advertisement exposure target based on the second information through the advertisement page; 
([0082] and [0084]).

Reuther does not disclose
if the reward payment condition is satisfied, transmitting a first key corresponding to the sealed second coin to the advertisement agency and 
a second key corresponding to the sealed third coin to the advertisement exposure target, 
a sealed first coin from an advertiser device; and
transmitting, by a coin distributing unit of the advertisement market server, a sealed second coin to the advertisement agency 
wherein the first key is for unsealing the sealed second coin to convert the sealed second coin into a usable coin and the second key is for unsealing the sealed third coin to convert the sealed third coin into a usable coin
Reid teaches 
if the reward payment condition is satisfied, transmitting a first key corresponding to the sealed second coin to the advertisement agency and 
a second key corresponding to the sealed third coin to the advertisement exposure target, 
a sealed first coin from an advertiser device; and
transmitting, by a coin distributing unit of the advertisement market server, a sealed second coin to the advertisement agency
wherein the first key is for unsealing the sealed second coin to convert the sealed second coin into a usable coin and the second key is for unsealing the sealed third coin to convert the sealed third coin into a usable coin
 ([0875]).
At the time of the filing, it would have been obvious to one ordinarily skilled in the art to have modified Reuther to include 
if the reward payment condition is satisfied, transmitting a first key corresponding to the sealed second coin to the advertisement agency and 
a second key corresponding to the sealed third coin to the advertisement exposure target, 
a sealed first coin from an advertiser device; and
transmitting, by a coin distributing unit of the advertisement market server, a sealed second coin to the advertisement agency 
wherein the first key is for unsealing the sealed second coin to convert the sealed second coin into a usable coin and the second key is for unsealing the sealed third coin to convert the sealed third coin into a usable coin
based on the teaching of Reid.  


Reuther also does not disclose 
wherein the reward payment condition is satisfied when an action corresponding to the application signal is performed by the advertisement exposure target, and
second information about a reward payment condition.
Girard teaches 
wherein the reward payment condition is satisfied when an action corresponding to the application signal is performed by the advertisement exposure target, and
second information about a reward payment condition 
([0033]).
At the time of the filing, it would have been obvious to one ordinarily skilled in the art to have modified Reuther to include 
wherein the reward payment condition is satisfied when an action corresponding to the application signal is performed by the advertisement exposure target, and
second information about a reward payment condition based on the teaching of Girard.  
The motivation being to sell or cross-sell goods and services by creating an incentive for customer to participate in part of the marketing plan.  See paragraphs 30-34.

Regarding claim 2, Reuther discloses  
transmitting a settlement request signal to the advertiser device; and 
([0082] and [0084]).

Reuther does not disclose  
receiving a third key corresponding to the sealed first coin from the advertiser device .
However, Reid discloses  
receiving a third key corresponding to the sealed first coin from the advertiser device  
([0875]).
The motivation being to establish a separation of duties and segregation of data elements creates a high security trading environment and generates a robust distributed indelible ledger.  See paragraph 875.

Regarding claim 3, Reuther discloses  
the transmitting a settlement request signal to the advertiser device comprises: 
if a number of the advertisement agency that received the sealed second coin and the advertisement exposure target that received the sealed third coin corresponds to a predetermined number, transmitting the settlement request signal to the advertiser device  
([0082] and [0084]).

Regarding claim 4, Reid discloses  
the transmitting a sealed second coin to the advertisement agency and a sealed third coin to an advertisement exposure target comprises:
if the sealed second coin and the sealed third coin are transmitted, generating a first transaction; and 
transmitting the first transaction to a plurality of nodes to cause the first transaction to be recorded to a first block at each of the plurality of nodes  
([0875] and [0002]).
The motivation being to establish a separation of duties and segregation of data elements creates a high security trading environment and generates a robust distributed indelible ledger.  See paragraph 875.

Regarding claim 9, Reid discloses  
the transmitting a first key corresponding to the sealed second coin to the advertisement agency and a second key corresponding to the sealed third coin to the advertisement exposure target comprises: 
([0875]).

Girard also discloses  
if the reward payment condition is satisfied, receiving a first public key of the advertisement agency and a second public key of the advertisement exposure target; transmitting first data obtained by encrypting the first key with the first public key to the advertisement agency; and  
([0033]).
The motivation being to sell or cross-sell goods and services by creating an incentive for customer to participate in part of the marketing plan.  See paragraphs 30-34.
Reid also discloses  
- 75 -transmitting second data obtained by encrypting the second key with the second public key to the advertisement exposure target
([0875]).


Regarding claim 10, Reid discloses  
the transmitting a settlement request signal to the advertiser device comprises: 
generating a third public key and a private key corresponding to the third public key: and 
transmitting the third public key to the advertiser device together with the settlement request signal  
([0875]).
The motivation being to establish a separation of duties and segregation of data elements creates a high security trading environment and generates a robust distributed indelible ledger.  See paragraph 875.

Regarding claim 11, Reid discloses  
the receiving a third key corresponding to the sealed first key from the advertiser device comprises: 
receiving third data obtained by encrypting the third key with the third public key: 
decrypting the third data using the private key and extracting the third key: and 
unsealing the sealed first coin using the third key.  
([0875]).
The motivation being to establish a separation of duties and segregation of data elements creates a high security trading environment and generates a robust distributed indelible ledger.  See paragraph 875.

Regarding claim 12, Reid discloses  
the first transaction is recognized as being verified by a consensus algorithm when a first nonce value is recognized as valid in each of the plurality of nodes after any one of the plurality of nodes extracts the first nonce value satisfying a predetermined first condition  
([0875] and [0364 and 0768-790]).


Regarding claim 13, Reid discloses  
the predetermined first condition is satisfied when a hash value of the first block is smaller than a difficulty - 76 -value of the first block, and 
wherein the hash value of the first block is generated when information stored in a header of the first block and the first nonce value are transformed through the hash algorithm
([0875] and [0364 and 0768-790]).
The motivation being to establish a separation of duties and segregation of data elements creates a high security trading environment and generates a robust distributed indelible ledger.  See paragraph 875.

Regarding claim 18, Reid discloses  
the sealed first coin, the sealed second coin and the sealed third coin are coins in a frozen state, 
wherein the frozen state is a state that is not transmitted to another entity within the block chain network unit the hold command is released  
([0875] and [0029]).
The motivation being to establish a separation of duties and segregation of data elements creates a high security trading environment and generates a robust distributed indelible ledger.  See paragraph 875.

Regarding claim 19, Girard discloses  
the reward payment condition is satisfied if the advertisement exposure target accesses a website for installing a specific application through the advertisement page
([0033]).
The motivation being to sell or cross-sell goods and services by creating an incentive for customer to participate in part of the marketing plan.  See paragraphs 30-34.

Regarding claim 20, Girard discloses  
the reward payment condition is satisfied if the advertisement exposure target has installed a specific game application through the advertisement page and then the advertisement exposure target has achieved a preset level in the specific game application
([0033]).
The motivation being to sell or cross-sell goods and services by creating an incentive for customer to participate in part of the marketing plan.  See paragraphs 30-34.

Response to Arguments
Applicant's arguments filed 9/15/21 have been fully considered but they are not persuasive. 
In response to applicant's argument that: 
“35 U.S.C. §101… Applicant… amends claim 1 to further recite the components involved in each step of the claimed program… “a reception unit of an advertisement market server”… “an advertisement management unit of the advertisement market server”… “a coin distributing unit of the 
the examiner respectfully disagrees.   These are simply software modules executing their codes.  This is part of a computer system that is being used as a tool to perform the abstract idea.

In response to applicant's argument that: 
“the Office failed to provide any evidence to support the argument that the claims are each drawn to a judicially recognized exception and that the claims lack additional elements as a whole that amount to "significantly more",”
the examiner respectfully disagrees.   As stated above:
“The claim’s technical elements such as “non-transitory computer readable medium”, “server”, “computer”, and “advertiser device”, used in receiving advertisement request information and reward payment condition, receiving advertisement selection form ad agency, matching the selection with the request, receiving and transmitting encrypted electronic assets to transaction parties, considered individually or in combination, are merely using/applying a computer as a tool to perform an abstract idea.   Further, 

In response to applicant's argument that: 
“However, there is no support, either in the case law, the MPEP, or even guidance, that supports the argument that such inventive concepts are a judicial exception,”
the examiner respectfully disagrees.   It is the examiner’s determination that “matching and transacting on advertisement request with advertiser and advertisement agency, using encryption for payment” is an abstract idea.  The examiner has clearly explained the reason why – using software and computer to conduct advertisement and pay with a specialized asset – is not patentable; it is because this is nothing more than using “generic computer” used to carry out an abstract idea.  The Alice court holds that such claims are not patentable.

In response to applicant's argument that: 
“the claims address a specific business challenge of completing a transaction using digital currency. The claimed solution is necessarily 
the examiner respectfully disagrees.   There is no technological innovation involved.  At best, the claimed invention is a process of conducting a business idea.

In response to applicant's argument that: 
“These additional elements and specific steps recited in the claim should be considered by the Office when examining each claim as a whole,”
the examiner respectfully disagrees.   As stated above and in the prior office action, this is nothing more than using “generic computer” to carry out an abstract idea that has not been integrated into a practical application.

In response to applicant's argument that: 
“35 U.S.C. §103… As amended, claim 1… the sealed second coin and the sealed third coin are coins which have value while being sealed in an unusable state for a demander… key is for unsealing the sealed second coin to convert the sealed second coin into a usable coin and the second key is for unsealing the sealed third coin,”
Applicant’s arguments have been considered but are moot because the arguments do not apply to the new analysis in view of the additional reference being used in the current rejection.

In response to applicant's argument that: 
“This paragraph fails to disclose the many specific limitations of the claimed invention, such as the use of a key to unseal a sealed coin and convert the sealed coin into a usable coin,”
Applicant’s arguments have been considered but are moot because the arguments do not apply to the new analysis in view of the additional reference being used in the current rejection.

In response to applicant's argument that: 
“cited references, alone or in combination, fail to disclose first paying sealed second and third coins upon receipt of the application signal, and then providing the first key and the second key that can convert each sealed coin into a usable coin upon the satisfaction of the reward payment condition,”
Applicant’s arguments have been considered but are moot because the arguments do not apply to the new analysis in view of the additional reference being used in the current rejection.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action.  


/MARK GAW/
Examiner, Art Unit 3698


/ELIZABETH H ROSEN/Primary Examiner, Art Unit 3698